Per Curiam.
The action is brought by the Attorney-General of the State of New York upon the relation of the New York County Lawyers’ Association, pursuant to sections 1221-a and 1221-b of the Civil Practice Act, to secure an injunction to restrain the alleged violation by the defendant of the provisions of section 280 of the Penal Law.
We deem the taking by the defendant corporation of assignments for the purpose of bringing suit upon claims which prove otherwise uncollectible, to be a violation of the statute, as amended *266by chapter 534 of the Laws of 1934, even though there was no solicitation.
It follows, therefore, that the judgment appealed from should be reversed, with costs, and judgment directed in favor of the plaintiff as prayed for in the complaint, with costs.
Martin, P. J., McAvoy, O’Malley and Dore, JJ., concur; Cohn, J., dissents and votes for affirmance.